Case 2:12-cv-05583-SIL Document 261 Filed 08/18/20 Page 1 of 2 PageID #: 3072




Steven John Moser (SM1133)
MOSER LAW FIRM, P.C.
5 East Main Street
Huntington, New York 11743
(631) 824-0200
smoser@moseremploymentlaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Efrain Danilo Mendez a/k/a Efrain D. Mendez-Rivera,
Aldraily Alberto Coiscou, Fernando Molina a/k/a Jorge Luis
Flores Larios, Siryi Nayrobik Melendez, Rene Alexander
Oliva, Juan Flores Larios and Ramiro Cordova, individually          Case No. 12-CV-05583 (SIL)
and on behalf of all others similarly situated,

                                                      Plaintiffs,

                          - against -

U.S. Nonwovens Corp., Samuel Mehdizadeh a/k/a Solomon
Mehdizadeh, Shervin Mehdizadeh, and Rody Mehdizadeh,

                                                      Defendants.

              NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF
                CLASS AND COLLECTIVE ACTION SETTLEMENT

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Motion for

Preliminary Approval of Class and Collective Action Settlement and in the Declaration of Steven

J. Moser in Support thereof (Moser Decl.”), the Plaintiffs respectfully request that the Court:

       1.      grant preliminary approval of the Class And Collective Action Settlement

Agreement (“Settlement Agreement”), attached as Exhibit 2 to the Moser Declaration;

       2.      preliminarily certify the following settlement class under Fed. R. Civ. P. 23(a) and

(b)(3) for purposes of effectuating the settlement:

               all non-exempt workers employed by USN in the State of New York at any time
               from November 14, 2006 to the date of preliminary approval of this Agreement
               who were not paid a spread-of-hours premium pursuant to 12 NYCRR §142-2.4.
Case 2:12-cv-05583-SIL Document 261 Filed 08/18/20 Page 2 of 2 PageID #: 3073




       3.     approve the proposed class action notice annexed as Exhibit B to the Class Action

Settlement Agreement (Exhibit 2 to the Moser Declaration) and distribution thereof to the class

members;

       4.     set the date for the final fairness hearing;

       5.     approve the proposed class action settlement procedure; and

       6.     grant such other, further, or different relief as the Court deems just and proper.

       The Parties have submitted a Proposed Order, attached to this Notice of Motion for the

Court’s convenience.

Dated: Huntington, New York
       August 18, 2020

                                                      Respectfully submitted,
                                                      MOSER LAW FIRM, P.C.
                                                      CLASS COUNSEL



                                                      By: Steven John Moser
                                                      5 E. Main Street
                                                      Huntington, NY 11743
                                                      smoser@moseremploymentlaw.com
                                                      Tel: (631) 824-0200
